

STOCKHOLDERS AGREEMENT


THIS STOCKHOLDERS AGREEMENT (the “Agreement”) is made as of October 16, 2009, by
and among American Capital Acquisition Corporation, a Delaware corporation (the
“Company”), those Persons listed on Schedule A hereto (“Investors”) and those
Persons who, after the date of this Agreement, become party to this Agreement as
an “Investor” and/or a “Stockholder” by executing a joinder agreement with the
Company (a “Joinder Agreement”) in the form set forth in Schedule B
hereto.  Capitalized terms used but not otherwise defined herein are defined in
Section 10 hereof.


WHEREAS, the Company and the Investors are entering into this Agreement for the
purposes, among others, of (i) initiating the Company’s creation, (ii) assuring
continuity of the management and ownership of the Company, (iii) limiting the
manner and terms under which Company Securities may be transferred,
(iv) establishing the composition of the Board and setting forth certain
agreements regarding the management of the Company and its Subsidiaries;


WHEREAS, the Investors have agreed to purchase certain Company Securities
pursuant to that certain Stock Purchase Agreement dated as of the date hereof by
and among the Company and the Investors (as amended from time to time, the
“Purchase Agreement”); and


WHEREAS, entering into this Agreement is a condition to the Investors’ purchase
of such Company Securities pursuant to the Purchase Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:


Section 1.          Restrictions on Transfer of Company Securities.


(a)         In General.  No Stockholder shall sell, transfer, assign, pledge or
otherwise dispose of (whether with or without consideration and whether
voluntarily or involuntarily or by operation of law) any direct or indirect
interest in (a “Transfer”) such Stockholder’s Company Securities, except with
the unanimous prior written consent of the other Investors; provided that such
restriction shall expire with respect to the Investors only after the third
anniversary of the closing under the Acquisition Agreement (as defined in the
Purchase Agreement).  Furthermore, until the termination of the restrictions set
forth in this Section 1 pursuant to Section 1(d), all Transfers of Company
Securities shall be subject to Section 1(b) except (i) pursuant to or as
permitted by Sections 1(c) and 7(b), (ii) the sale of Company Securities by a
Tag-Along Investor pursuant to Section 1(b), (iii) in a registered public
offering in accordance with the Registration Rights Agreement, and (iv)
transfers following an IPO; provided in each case that all other applicable
requirements of this Agreement are otherwise satisfied.
 
 
 

--------------------------------------------------------------------------------

 

(b)        Tag-Along; Right of First Refusal.  Subject to the Transfer being
permitted by Section 1(a), if one or more Stockholders desires to Transfer (the
Stockholder(s) proposing the Transfer being referred to in this Section 1(b) as
the “Transferring Stockholders”) all or a portion of its Company Securities
(other than Transfers by Stockholders that are not subject to this Section 1(b)
pursuant to the second sentence of Section 1(a)), the Transferring Stockholders
shall first comply with the following terms and conditions:


(i)  The Transferring Stockholders shall first deliver to each Investor a
written notice (the “Notice of Proposed Transfer”) specifying the name and
address of the proposed transferee (and all known Affiliates and Associates and
direct and indirect financing sources of such transferee) of the Company
Securities (hereinafter sometimes referred to as the “Proposed Purchaser”), the
type and total number of such Company Securities that the Transferring
Stockholders then desire to Transfer to such Proposed Purchaser (the “Offered
Securities”), all of the terms, including the purchase price and the means of
payment, upon which the Transferring Stockholders propose to transfer the
Offered Securities to the Proposed Purchaser and such other information as any
Investor reasonably requests, and stating that each other Investor (collectively
referred to in this Section 1(b) as the “Offerees” and each as an “Offeree”)
shall have the right to participate in such Transfer or purchase the Aggregate
Offered Securities, as defined in clause (iii) below, at the price and in
accordance with the other terms and provisions specified in such Notice of
Proposed Transfer.


(ii)  Each Offeree may, within 20 days following receipt of the Notice of
Proposed Transfer, indicate its election to participate in such Transfer by
giving to the Company and the Transferring Stockholders a written notice (a
“Tag-Along Notice”) indicating the number of Company Securities held by it that
it desires to sell in such Transfer.  An Offeree that elects to participate in a
Transfer pursuant to this section 1(b)(ii) is a “Tag-Along Investor.”


(iii)  If any Offeree has elected to participate in such Transfer as a Tag-Along
Investor, such election shall be irrevocable.  As a condition to the
Transferring Stockholders’ right to sell the Company Securities of a given class
proposed to be Transferred, the Transferring Stockholders must, arrange for the
Transfer of Company Securities of the same class held by each Tag-Along
Investor, at the same price and on the same terms and conditions as stated in
the Notice of Proposed Transfer with respect to such Company Securities, in an
amount equal to the lesser of (x) the number of Company Securities of such class
that such Tag-Along Investor desires to Transfer, as indicated in its Tag-Along
Notice, or (y) the Tag-Along Investor’s Pro Rata Share of Company Securities of
such class.  For purposes hereof, a Person’s “Pro Rata Share” of Company
Securities of a given class means a number of Company Securities equal to (A)
the quotient determined by dividing (1) the number of Company Securities of such
class held by such Person by (2) the aggregate number of Company Securities of
such class owned by the Stockholders participating in such sale (including the
Transferring Stockholders), multiplied by (B) the aggregate number of Company
Securities of such class to be sold in the contemplated Transfer.  At the end of
the 20 day period specified in clause (ii) above, the Transferring Stockholders
shall provide written notice (the “Offered Securities Notice”) to each of the
Offerees and the Company, setting forth the aggregate number of shares to be
sold by the Transferring Stockholders and the Tag-Along Investors (the
“Aggregate Offered Securities”).

 
- 2 -

--------------------------------------------------------------------------------

 


(iv)  Those Offerees not participating as Tag-Along Investors shall have the
option, for a twenty (20) consecutive day period commencing on the date the
Offerees receive the Offered Securities Notice, to purchase all or any portion
of the Aggregate Offered Securities at the same price and on the same terms
specified in the Notice of Proposed Transfer (subject to the provisions of
Section 1(b)(ix) below).  The Offerees participating in the purchase of the
Aggregate Offered Securities (“Participating Offerees”) must give written notice
of their election to the Transferring Stockholders, the Company and the
Tag-Along Investors during such 20-day period.


(v)  Each Participating Offeree shall have the right (but not the obligation) to
purchase up to that number of the Aggregate Offered Securities as shall be equal
to the number of Aggregate Offered Securities multiplied by a fraction, the
numerator of which shall be the number of Company Securities of such class then
owned by such Participating Offeree and the denominator of which shall be the
aggregate number of Company Securities of such class then owned by the
Participating Offerees as a group.  The amount of such Aggregate Offered
Securities that each Participating Offeree is entitled to purchase under this
Section 1(b) shall be referred to as its “Pro Rata Fraction.”


(vi)  The Participating Offerees shall have a right of oversubscription such
that if any Participating Offeree fails to elect to purchase its full Pro Rata
Fraction of the Aggregate Offered Securities, the remaining Participating
Offerees shall have the right to purchase up to the balance of such remaining
Aggregate Offered Securities not so purchased.  The Participating Offerees may
exercise such right of oversubscription by electing to purchase more than their
Pro Rata Fraction of the Aggregate Offered Securities, but such election must be
made in the initial election notice given pursuant to clause (iv) above.  If, as
a result thereof, such oversubscriptions by Participating Offerees exceed the
total number of the Aggregate Offered Securities, the amount of Company
Securities available to each oversubscribing Participating Offeree shall be
reduced on a pro rata basis in accordance with each Participating Offerees’
respective Pro Rata Fraction, or as they may otherwise agree among themselves.


(vii)  If the Participating Offerees have not elected to purchase all of the
Aggregate Offered Securities, then the Transferring Stockholders and the
Tag-Along Investors shall have the right, until the expiration of ninety (90)
consecutive days commencing on the first day immediately following the
expiration of the twenty (20) day period specified in Section 1(b)(iv) above to
Transfer that portion of the Aggregate Offered Securities not purchased by the
Participating Offerees to the Proposed Purchaser at the same price and on the
same terms specified in the Notice of Proposed Transfer.  If for any reason the
Aggregate Offered Securities are not Transferred to the Proposed Purchaser
within such period and at such stated price and on such stated terms, the right
to Transfer in accordance with the Notice of Proposed Transfer shall expire and
the provisions of this Agreement shall continue to be applicable to the
Aggregate Offered Securities but the Transferring Stockholder shall have the
right, at any time thereafter, to deliver a new Notice of Proposed Transfer
complying with this Section 1(b).

 
- 3 -

--------------------------------------------------------------------------------

 


(viii)  The purchase price of the Aggregate Offered Securities shall be paid in
the form specified in such Notice of Proposed Transfer, provided, however, that
if a portion of the consideration to be paid includes non-cash consideration
(other than a promissory note providing for fixed payments of principal and
interest on fixed dates), the Participating Offerees shall be entitled to pay
such portion in cash in an amount equal to the fair market value of such
non-cash consideration.  The fair market value of such non-cash consideration
shall be that which is agreed to by the holders of a majority of the Aggregate
Offered Securities and the holders of a majority of the Company Securities held
by the Participating Offerees (the “Majority Participating Offerees”).  If the
holders of a majority of the Aggregate Offered Securities and the Majority
Participating Offerees (the “Interested Parties”) fail to agree on the fair
market value within the time period specified for closing in Section 1(b)(ix)
below, then each Interested Party shall deliver to the other Interested Parties
its estimate of the fair market value in writing and they shall attempt to agree
upon an appraiser having appropriate experience to determine the fair market
value (the Person or Persons engaged to determine the fair market value
hereunder being referred to as an “Appraiser”).  If, within the ten (10) day
period after the expiration of the time period specified for closing in
Section 1(b)(ix) below, the Interested Parties agree upon an Appraiser to
determine the fair market value, then such Appraiser shall make such
determination within thirty (30) days of the date of such person’s engagement,
and such determination shall govern.  If the Interested Parties do not, within
such 10 day period, agree as to a single Appraiser, or if the Appraiser
appointed as provided above fails to determine such fair market value within
thirty (30) days of the date of such person’s engagement, then each of the
Interested Parties, by notice to the other, shall appoint one Appraiser.  If one
of the Interested Parties shall fail to appoint such an Appraiser within 10 days
after the lapse of such 10 or 30 day period, as applicable, then the Appraiser
appointed by the party that does so appoint an Appraiser shall make the
determination of such fair market value and such determination shall govern.  If
two or more Appraisers are appointed pursuant to the fifth sentence of this
Section 1(b)(viii) and they agree upon such fair market value, their joint
determination shall govern.  If said Appraisers cannot reach an agreement within
30 days after the appointment of the last Appraiser to be appointed, the
Appraisers selected shall each make an appraisal as to the fair market value and
shall promptly select a third Appraiser who shall make an appraisal as to the
fair market value within fifteen (15) days of the date of such person’s
appointment.  In the event three or more Appraisers are appointed as aforesaid,
the fair market value shall be deemed to be an amount derived by averaging the
two appraised values that are closest to one another.  All decisions of the
Appraiser(s) shall be rendered in writing and shall be signed by the
Appraiser(s).  The fair market value determined as herein provided shall be
conclusive, final and binding on the parties and shall be enforceable in any
court having jurisdiction over a proceeding brought to seek such
enforcement.  The cost of the fair market value determinations shall be borne by
the Interested Party whose estimate of the fair market value was furthest from
the fair market value determined by the Appraiser(s).

 
- 4 -

--------------------------------------------------------------------------------

 


(ix)  The Participating Offerees purchasing the greatest percentage of the
Aggregate Offered Securities shall set the place, time and date for the closing
of the purchase of the Offered Securities, which closing shall not be later than
the later of (i) more than 20 days after the first day immediately following the
expiration of the 20-day period specified in Section 1(b)(iv) or (ii) the second
business day after the expiration or termination of all waiting periods under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“Hart-Scott-Rodino Act”) applicable (if any) to such Transfer and after all
required consents of Regulatory Authorities have been obtained.  At the closing,
the Participating Offerees and/or the Company, as appropriate, shall deliver the
consideration required by clause (viii) above, and the Transferring Stockholders
and Tag-Along Investors shall deliver an assignment of the Aggregate Offered
Securities and other instruments reasonably satisfactory to the Participating
Offerees, as appropriate, and their respective counsel.


(c)           Permitted Transfers.  The restrictions contained in Section 1(a)
and (b) shall not apply with respect to any Transfer of Company Securities (i)
pursuant to a Public Sale, (ii) in the case of an Investor, to its Affiliates,
Associates, or beneficial owners (collectively, “Permitted Transferees”);
provided that the restrictions contained in this Section 1 shall continue to be
applicable to such Company Securities after any such Transfer; and provided
further that the applicable requirements specified in Sections 2 and 3 in
connection with such Transfer shall have been satisfied.  Notwithstanding the
foregoing, no party hereto shall avoid the provisions of this Agreement by
making one or more Transfers to one or more Permitted Transferees and then
disposing of all or any portion of such party’s interest in any such Permitted
Transferee.


(d)           Termination of Restrictions.  The restrictions on Transfer set
forth in this Section 1 shall terminate upon the earlier of the consummation of
(i) a Sale of the Company or (ii) a Qualified Public Offering.


Section 2.          Additional Restrictions on Transfer.


(a)           Restricted Securities Legend.  The Company Securities have not
been registered under the Securities Act and, therefore, in addition to the
other restrictions on Transfer contained in this Agreement, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is then available.  To the extent such Company Securities have
been certificated, each certificate evidencing Company Securities and each
certificate issued in exchange for or upon the Transfer of any Company
Securities (if such securities remain Company Securities as defined herein after
such Transfer) shall be stamped or otherwise imprinted with legends in
substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED.

 
- 5 -

--------------------------------------------------------------------------------

 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SPECIFIED IN A STOCKHOLDERS’ AGREEMENT DATED AS OF OCTOBER __, 2009, AS
SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN
OF ITS STOCKHOLDERS, AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE TRANSFER
OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO
SUCH TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.


The Company shall imprint such legends on certificates (if any) evidencing
Company Securities.  The legends set forth above shall be removed, in whole or
in part, from the certificates evidencing any Company Securities to the extent
the restrictions referred to therein are no longer applicable (for example, for
Permitted Transferees of Investors receiving pursuant to a distribution-in-kind,
once Rule 144 of the Securities Act is available for sales by the applicable
recipients).


(b)           Opinion of Counsel.  No holder of Company Securities may Transfer
any Company Securities (other than pursuant to a Public Sale or pursuant to a
distribution-in-kind to Permitted Transferees of an Investor, once Transfers
pursuant to Rule 144(k) of the Securities Act become available to such
recipients, or any subsequent Public Sale by such Permitted Transferees) without
first delivering to the Company (unless waived by the Board with Unanimous Board
Approval) an opinion of counsel (reasonably acceptable in form and substance to
the Board) that neither registration nor qualification under the Securities Act
or any applicable state securities laws is required in connection with such
Transfer.


Section 3.          Transfer.  Prior to Transferring any Company Securities
(other than pursuant to a Public Sale or pursuant to a distribution-in-kind to
Permitted Transferees of an Investor, once Transfers pursuant to Rule 144(k) of
the Securities Act become available to such recipients and the Company is a
registrant under the Securities Exchange Act of 1934, as amended, or any
subsequent Public Sale by such Permitted Transferees), the Transferring holder
of Company Securities shall cause the prospective Transferee to be bound by this
Agreement and the Registration Rights Agreement.  Any Transfer or attempted
Transfer of any Company Securities in violation of any provisions of this
Agreement shall be void, and the Company shall not record such Transfer on its
books or treat any purported Transferee of such Company Securities as the owner
of such securities for any purpose.


Section 4.          Board Composition.


(a)           From and after the date hereof, and until the provisions of this
Section 4 cease to be effective, each Stockholder shall vote all of its Company
Securities and any other voting securities of the Company over which such holder
has voting control and shall take all other necessary or desirable actions
within its control (whether in its capacity as a Stockholder, stockholder,
director, member of a board committee or officer of the Company or otherwise,
and including, without limitation, attendance at meetings in person or by proxy
for purposes of obtaining a quorum and execution of written consents in lieu of
meetings), and the Company shall take all necessary or desirable actions within
its control (including, without limitation, calling special Board and
Stockholder meetings), so that:

 
- 6 -

--------------------------------------------------------------------------------

 


(i)  the authorized number of directors (each, a “Director”) on the Board shall
be established at three (3);


(ii)  the following individuals shall be elected to the Board:


 
(A)
two (2) individuals designated by The Michael Karfunkel 2005 Grantor Retained
Annuity Trust (“MKG”), initially Michael Karfunkel and Barry Karfunkel (the “MKG
Directors”); and



 
(B)
one (1) individual designated by AmTrust Financial Services, Inc. (“AFSI”) and
approved by the independent members of the Board of Directors of AFSI, initially
Donald DeCarlo (the “AFSI Director”);



(iii)  any committees of the Board shall be created only upon Unanimous Board
Approval and shall include the AFSI Director;


(iv)  the removal from the Board or any committee thereof (with or without
cause) of any representative designated hereunder shall be, except as otherwise
provided in Section 4(d), only at the written instruction of the Investor(s)
entitled to designate such representative; and


(v)  in the event that any representative designated hereunder ceases to serve
as a member of the Board during his term of office, the resulting vacancy on the
Board, and on each committee thereof, shall be filled within ninety-days of the
date on which the vacancy began by a representative designated by the Investor
originally entitled to designate such representative as provided hereunder.


(b)           The quorum for meetings of the Board shall be two (2) directors,
provided, however, that the AFSI Director must be in attendance at all such
meetings.  No meeting of the Board shall continue with the transaction of
business in the absence of a quorum.


(c)           The Company shall pay the reasonable out-of-pocket expenses
incurred by the Directors in connection with attending (i) the meetings of the
Board and any committee thereof and (ii) any other meetings at the request of
any Company or any of its Subsidiaries.  The Company shall convene at least four
(4) Board meetings in a given calendar year.  So long as any director serves on
the Board and for six years thereafter, the Company shall maintain directors and
officers indemnity insurance coverage satisfactory to each of the Specified
Investors, and the constituent documents of the Company and each of its
Subsidiaries, as appropriate, shall provide for indemnification and exculpation
of directors to the fullest extent permitted under applicable law.

 
- 7 -

--------------------------------------------------------------------------------

 


(d)           If an Investor fails to designate a representative to fill a
directorship vacancy within the time required by Section 4(a)(v), the Majority
Investors may designate a Director to fill such Board position; provided that
the Company and the Stockholders shall take all necessary actions to remove such
individual if the party or parties which initially failed to designate such
director designates a Director in accordance with the terms of this Section 4.


(e)           The provisions of this Section 4 shall terminate upon the earlier
to occur of the consummation of a Qualified Public Offering or a Sale of the
Company.  Notwithstanding anything to the contrary set forth in this Agreement
(including Section 15), the right to designate a director is not transferable.


(f)           Except as otherwise provided in Section 4(e), the provisions of
Section 4(a) shall not be amended in a manner to adversely affect an Investor’s
right to designate a Board member.


Section 5.          Authority of the Company and the Board.


(a)           Notwithstanding anything to the contrary contained in the
constituent documents of the Company or any of its Subsidiaries, the Company
shall not, and the holders of Company Securities shall vote their Company
Securities and any other voting securities of the Company over which such
holders have voting control and take all other reasonably necessary or desirable
actions within their control so that the Company shall not, and the Company
shall cause its Subsidiaries not to, take any of the following actions without
Unanimous Board Approval:


(i)  (a) amend or materially deviate from the Company’s three (3)-year budget
and business plan that were agreed to by the Investors on the date hereof (such
budget and plan, as amended in accordance with its terms and this Agreement, and
any subsequent budgets and plans adopted by the Board and in effect from time to
time, the “Budget/Business Plan”); or (b) make any capital expenditures
(including, without limitation, payments with respect to capitalized leases, as
determined in accordance with GAAP) except and to the extent, if any, provided
in the Budget/Business Plan;


(ii)  issue or sell any New Securities;


(iii)  seek capital contributions in addition to those required under the terms
of the Budget/Business Plan;


(iv)  unless provided for in the Budget/Business Plan or in the ordinary course
of business, borrow, guarantee, refinance or incur other indebtedness of the
Company of more than $5,000,000 in the aggregate or establish a line of credit
in excess of $5,000,000 in the aggregate ;


(v)  unless provided for in the Budget/Business Plan or in the ordinary course
of business, purchase or agree to purchase any asset, or make any investment, in
each case with a value of $1,000,000 or more, or commit to purchase in any one
year assets or make investments with an aggregate value of $1,000,000 or more;

 
- 8 -

--------------------------------------------------------------------------------

 


(vi)  unless provided for in the Budget/Business Plan or in the ordinary course
of business, lease or sell or enter into any agreement for the lease or sale of
substantially all of the assets of the Company or its Subsidiaries, including
any asset with a value of $1,000,000  or more, or commit to lease or sell in any
one year assets with an aggregate value of $1,000,000 or more;


(vii)  unless provided for in the Budget/Business Plan, enter into, materially
amend, override or terminate any contract to which the Company or its
Subsidiaries is a party with a term greater than one (1) year, or a contract to
which the Company or its Subsidiaries is a party with a value (taking account of
gross payments or receipts over the life of the contact) of $1,000,000 or more;


(viii)  enter into, materially amend, override or terminate any agreement
(including employment agreements and compensation arrangements) between the
Company or any Subsidiary and any stockholder of the Company or an affiliate of
a stockholder of the Company, including but not limited to the AFSI Reinsurance
Agreement (as defined in Section 9(b)(i)), the AFSI Asset Management Agreement
(as defined in Section 9(b)(ii)) and the AFSI IT Services Agreement (as defined
in Section 9(b)(iii));


(ix)  change the strategic direction of the Company or its Subsidiaries from
that contemplated by the Budget/Business Plan or commence any new business other
than the Business;


(x)  appoint or remove the auditors of the Company or its Subsidiaries;


(xi)  commit to an IPO;


(xii)  except as required by law, approve any material tax election of the
Company or its Subsidiaries or substantial change in tax or accounting
practices;


(xiii)  appoint or remove the chief executive officer, chief operating officer,
or chief financial officer of the Company or its Subsidiaries or make any
amendment to such officer’s compensation, incentive or other bonus plans;


(xiv)  declare or pay any dividends;


(xv)  enter into any arrangement to give any guarantee, mortgage, charge, lien
or other security over the assets of the Company or its Subsidiaries other than
in the ordinary course of business or as provided in the Budget/Business Plan;


(xvi)  commence a voluntary liquidation, dissolution or other winding up of the
Company or file any petition in bankruptcy;


(xvii)  amend, restate, modify, repeal or waive any provisions of the Company’s
by-laws or the Certificate of Incorporation;

 
- 9 -

--------------------------------------------------------------------------------

 


(xviii)  effect any reorganization, reclassification, reconstruction,
consolidation or subdivision of the capital of the Company or create any
additional classes of securities in the capital of the Company;


(xix)  effect a Sale of the Company;


(xx)  allow a holder of Company Securities to become a party to the Registration
Rights Agreement; or


(xx)  agree to any of the foregoing.


(b)           The provisions of this Section 5 shall terminate upon the earlier
to occur of the consummation of (i) a Qualified Public Offering, or (ii) a Sale
of the Company.


Section 6.          Preemptive Rights.  The Company shall only issue New
Securities in accordance with the following terms and after compliance with
Section 5(a) hereof:
 
(a)           The Company shall not issue any New Securities unless it first
delivers to each Investor (each such Person being referred to in this Section 6
as a “Buyer”) a written notice (the “Notice of Proposed Issuance”) specifying
the type and total number of such New Securities that the Company then intends
to issue (the “Offered New Shares”), all of the terms, including the price upon
which the Company proposes to issue the Offered New Shares, and stating that the
Buyers shall have the right to purchase the Offered New Shares in the manner
specified in this Section 6 for the same price per share and in accordance with
the same terms and conditions specified in such Notice of Proposed Issuance.


(b)           During the ten (10) business day period commencing on the date the
Company delivers to all of the Buyers the Notice of Proposed Issuance (the
“Offer Period”), the Buyers shall have the option to purchase all or any
portion of the Offered New Shares at the same price per share and upon the same
terms and conditions specified in the Notice of Proposed Issuance.  Each Buyer
electing to purchase Offered New Shares must give written notice of its election
to the Company prior to the expiration of the Offer Period.


(c)           Each Buyer shall have the right to purchase up to that number of
the Offered New Shares as shall be equal to the number of the Offered New Shares
multiplied by a fraction, the numerator of which shall be the number of Company
Securities (other than Incentive Common Stock) then owned by such Buyer and the
denominator of which shall be the aggregate number of outstanding Company
Securities (other than Incentive Common Stock).  The amount of such Offered New
Shares that each Buyer is entitled to purchase under this Section 6(c) shall be
referred to as its “Proportionate Share.”
 
 
- 10 -

--------------------------------------------------------------------------------

 

(d)           Each Buyer shall have a right of oversubscription such that if any
other Buyer fails to elect to purchase its full Proportionate Share of the
Offered New Shares, the other Buyer(s) shall, among them, have the right to
purchase up to the balance of such Offered New Shares not so purchased.  The
Buyers may exercise such right of oversubscription by electing to purchase more
than their Proportionate Share of the Offered New Shares by so indicating in
their written notice given during the Offer Period.  If, as a result thereof,
such oversubscription exceeds the total number of the Offered New Shares
available in respect to such oversubscription privilege, the oversubscribing
Buyers shall be cut back with respect to oversubscriptions on a pro rata basis
in accordance with their respective Proportionate Shares or as they may
otherwise agree among themselves.


(e)           If some or all of the Offered New Shares have not been purchased
by the Buyers pursuant to Sections 6(a)-(d) hereof, then the Company shall have
the right, until the expiration of ninety (90) days commencing on the first day
immediately following the expiration of the Offer Period, to issue such
remaining Offered New Shares to one or more third parties at not less than, and
on terms no more favorable to the purchasers thereof than the price and terms
specified in the Notice of Proposed Issuance.  If for any reason the Offered New
Shares are not issued within such period and at such price and on such terms,
the right to issue in accordance with the Notice of Proposed Issuance shall
expire.


(f)           The Buyer purchasing the greatest percentage of the Offered New
Shares shall set the place, time and date for the consummation of the purchase
of the Offered New Shares (a “Closing”), which closing shall occur not later
than the later of (i) twenty (20) business days after the first day immediately
following the expiration of the Offer Period and (ii) the second business day
after the expiration or termination of all waiting periods under the
Hart-Scott-Rodino Act applicable (if at all) to such Transfer and after all
required consents of Regulatory Authorities (if any) have been obtained.  The
purchase price for the Offered New Shares shall, unless otherwise agreed to in
writing by the parties to such transaction (including the Company), be paid in
immediately available funds on the date of the Closing. At the Closing, the
Buyers shall deliver the consideration required by this Section 6 and the
Company shall deliver certificates to the Buyers representing the Offered New
Shares.


(g)           The rights of the Investors under this Section 6 shall terminate
upon the earlier to occur of the consummation of (i) a Qualified Public Offering
or (ii) a Sale of the Company.


Section 7.          Voting and Drag Along Rights.


(a)           Voting Rights.  In the event that a third party makes a bona fide
offer for a Sale of the Company, and such transaction has received Unanimous
Board Approval, each Stockholder shall take all necessary or desirable action
within such Person’s control (including, without limitation, the removal and
election of directors or managers, attendance at Stockholders’ or stockholders’
meetings in person or by proxy for the purposes of obtaining a quorum and the
execution of written consents in lieu of meetings) such that any proposal or
resolution requested by the Board in connection therewith shall be implemented
by the Company and if the Company’s Stockholders are entitled to vote on any
such matter, all of the voting securities of the Company over which such
Stockholder has voting control shall be voted in favor of the proposal or
resolution in connection with such sale being proposed by the Board.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)           Drag Along Rights.  If there is a Sale of the Company as described
in Section 7(a) above, and provided that, to the extent the sale is structured
as a sale of securities, the Stockholder is permitted to participate in such
sale on terms that are the same as those on which all other participating
Stockholders participate, such Stockholder will consent to and raise no
objections against the Board’s election to pursue such Sale of the
Company.  Furthermore, to the extent such Sale of the Company is structured as a
sale of securities, such Stockholder shall sell the Company Securities held by
it on the terms and conditions approved by Unanimous Board Approval.  Each
Stockholder will take all action necessary and desirable in connection with the
consummation of such Sale of the Company, including, without limitation, the
waiver of all appraisal rights available to any such Stockholder under
applicable law.  Each Stockholder will bear its pro rata share of the cost of
any sale of equity securities pursuant to such Sale of the Company to the extent
such costs are incurred for the benefit of all Stockholders and are not
otherwise paid by the Company or the acquiring party.  Costs incurred by
Stockholders on their own behalf will not be considered costs of the transaction
hereunder.  Notwithstanding the foregoing, no Investor shall be required to
enter into any agreement or undertaking in connection with a Sale of the Company
limiting such Investor’s ability (or that of any of its Affiliates or
Associates) to compete with the Company or any of its Affiliates or Associates
or its (or its Affiliates’ or Associates’) ability to otherwise engage in any
commercial activity.
 
(c)           The provisions of this Section 7 shall terminate upon the earlier
to occur of the consummation of (i) a Qualified Public Offering, (ii) a Sale of
the Company.
 
Section 8.          Other Investments.


The parties acknowledge that the Investors and their Affiliates and Associates
are in the business of making investments in, and have investments in, other
businesses similar to and that may compete with the businesses of the Company
and its Subsidiaries and Affiliates and Associates (“Competing Businesses”) and
reserve the right to make additional investments in other Competing Businesses
independent of their investments in the Company.  By virtue of a Investor
holding shares of capital stock of the Company or by having persons designated
by or affiliated with such Investor serving on the Board or otherwise, no
Investor nor any Affiliate or Associate of such Investor shall have any
obligation to the Company, any Subsidiary or Affiliate or Associates or any
Stockholder to refrain from competing with the Company and any Subsidiary or
Affiliate or Associate, making investments in Competing Businesses, or otherwise
engaging in any commercial activity; and none of the Company, any Subsidiary or
Affiliate or Associate or any Stockholder shall have any right with respect to
any such other investments or activities undertaken by such Investor or its
Affiliates or Associates.  Without limitation of the foregoing, each Investor
and its Affiliates or Associates may engage in or possess an interest in other
business ventures of any nature or description, independently or with others,
similar or dissimilar to the business of the Company or any Subsidiary, and none
of the Company, any Subsidiary or Affiliate or Associate or any Stockholder
(other than such Investor) shall have any rights or expectancy by virtue of such
Investor’s relationships with the Company, this Agreement or otherwise in and to
such independent ventures or the income or profits derived therefrom; and the
pursuit of any such venture, even if such investment is in a Competing Business,
shall not be deemed wrongful or improper.  No Investor nor any Affiliate or
Associate of such Investor shall be obligated to present any particular
investment opportunity to the Company or any Subsidiary or Affiliate and
Associate even if such opportunity is of a character that, if presented to the
Company or a Subsidiary or Affiliate or Associate, could be taken by the Company
or such a Subsidiary or Affiliate or Associate, and each Investor and its
Affiliates and Associate shall continue to have the right to take for their own
account or to recommend to others any such particular investment opportunity.

 
- 12 -

--------------------------------------------------------------------------------

 


Section 9.          Company & Investor Covenants.


(a)           Right of First Refusal on Commercial Automobile Insurance.  In the
event the Board, in accordance with Section 5, proposes to sell or reinsure all
or a portion of its commercial automobile insurance business (the “Commercial
Auto Business”) in response to a third party offer of otherwise (but for
clarity, other than in connection with a Sale of the Company), the Company shall
first comply with the following terms and conditions:


(i)  The Company shall first deliver to AFSI a written notice (the “Notice of
Proposed Transaction”) specifying the name and address of the proposed purchaser
or reinsurer of the Commercial Auto Business, all of the terms, including the
purchase price and the means of payment (if applicable), upon which the Company
proposes to sell or reinsure the Commercial Auto Business and such other
information as AFSI requests.


(ii)  AFSI may, within 30 days following receipt of the Notice of Proposed
Transaction, indicate its election to purchase or reinsure the Commercial Auto
Business, as applicable, by giving to the Company a written notice of such
election.


(iii)  To the extent AFSI elects to purchase the Commercial Auto Business, the
purchase price shall be paid in the form specified in such Notice of Proposed
Transaction, provided, however, that if a portion of the consideration to be
paid includes non-cash consideration (other than a promissory note providing for
fixed payments of principal and interest on fixed dates), AFSI shall be entitled
to pay such portion in cash in an amount equal to the fair market value of such
non-cash consideration.  The fair market value of such non-cash consideration
shall be that which is agreed to by AFSI and the Company.  If AFSI and the
Company fail to agree on the fair market value within 10 days following the
expiration of the 30-day period specified in Section 9(a)(ii) above, then such
valuation shall be determined pursuant to the procedures set forth in Section
1(b)(viii) hereof, mutatis mutandis.


(iv)  AFSI shall set the place, time and date for the closing of the purchase of
the Commercial Auto Business, which closing or effective date shall not be later
than the time set forth in the Notice of Proposed Transfer or the effective date
of any reinsurance.


(b)           AFSI Covenants.  The Company shall, and the holders of Company
Securities shall vote their Company Securities and any other voting securities
of the Company over which such holders have voting control and take all other
reasonably necessary or desirable actions within their control so that the
Company shall take the following actions:


(i)  enter into an agreement with AFSI pursuant to which AFSI or one of its
affiliates will reinsure 10% of the net premiums of the Company and its
affiliates on terms no less favorable than those generally available in the
market for similar transactions (the “AFSI Reinsurance Agreement”);

 
- 13 -

--------------------------------------------------------------------------------

 


(ii)  enter into an agreement with AFSI pursuant to which AFSI will manage its
assets for a fee on terms no less favorable than those offered by AFSI to Maiden
Holdings, Ltd. (the “AFSI Asset Management Agreement”);


(iii)  enter into an agreement with AFSI pursuant to which AFSI or one of its
Affiliates will provide the Company with information technology and services;
such information technology and services to be provided to the Company at
one-hundred and twenty percent (120%) of the cost to ASFI or its Affiliate, but
provided that AFSI shall be entitled to an additional fee of 1.25% of gross
written premiums (net of returns and cancellations) of the Company, at such time
as information technology currently being developed by AFSI is made available
and implemented by the Company  (the “AFSI IT Services Agreement”); and


(iv)  provide AFSI with access to its agency sales force to distribute AFSI’s
products, and the Company will use commercially reasonable efforts to have such
agency sales team appointed as AFSI agents.


(c)           Protective Provision.  The Company shall not, nor shall the
Company permit any of its Subsidiaries to, amend the Certificate of
Incorporation or the by-laws of the Company so as to reduce the protections of
Board members contained in the exculpation and indemnification provisions
thereof, or reduce the scope or degree of such exculpation or indemnification,
without Unanimous Board Approval.


(d)           Qualified Public Offering.  The Company shall, and the holders of
Company Securities shall vote their Company Securities and any other voting
securities of the Company over which such holders have voting control and take
all other reasonably necessary or desirable actions within their control, to
cause the Company to consider undertaking a Qualified Public Offering as soon as
commercially feasible.  Rights and obligations relating to any Qualified Public
Offering are set forth in the Registration Rights Agreement.


(e)           Delivery of Financial Statements.  The Company shall deliver to
each Investor:


(i)        as soon as practicable, but in any event within forty-five (45) days
after the end of each fiscal year of the Company, (1) a balance sheet as of the
end of such year, (2) statements of income and of cash flows for such year, and
a comparison between (x) the actual amounts as of and for such fiscal year and
(y) the comparable amounts for the prior year and as included in the budget for
such year, with an explanation of any material differences between such amounts
and a schedule as to the sources and applications of funds for such year, and
(3) a statement of stockholders’ equity as of the end of such year, all such
financial statements audited and certified by the auditors of the Company;
 
 
- 14 -

--------------------------------------------------------------------------------

 

(ii)       as soon as practicable, but in any event within twenty-five (25) days
after the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, an unaudited balance sheet and a statement of stockholders’ equity as
of the end of such fiscal quarter, all prepared in accordance with GAAP (except
that such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);


(iii)      as soon as practicable, but in any event thirty (30) days before the
end of each fiscal year, a Budget/Business Plan for the next fiscal year,
adopted with Unanimous Board Approval and prepared on a monthly basis, including
balance sheets, income statements, and statements of cash flow for such months;
and


(iv)      with respect to the financial statements called for in Section 9(e)(i)
and Section 9(e)(ii), an instrument executed by the chief financial officer and
chief executive officer of the Company certifying that such financial statements
were prepared in accordance with GAAP consistently applied with prior practice
for earlier periods (except as otherwise set forth in Section 9(e)(ii)) and
fairly present the financial condition of the Company and its results of
operation for the periods specified therein.


(v)      such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as any Investor may from time to
time reasonably request; provided, however, that the Company shall not be
obligated under this Section 3.1 to provide information (i) that the Company
reasonably determines in good faith to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.
Notwithstanding the above, if requested by AFSI, the financial information
required to be delivered pursuant to this Section 9(e) shall be delivered to
AFSI sooner and in a timely manner to permit AFSI to reflect the Company's
financial position and results of operations in its periodic filings with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended.


(f)           Payment of Dividends.  The Company shall pay the Accruing
Dividends (as defined in the Certificate of Incorporation) out of funds legally
available for such purpose semi-annually on June 30 and December 31 of each
year; provided, however that the Company shall only be required to make any such
payment if the Board reasonably believes that there are funds available for such
payment after making appropriate reserves for the payment of the Purchase Price
(as defined in the Acquisition Agreement) and the Company’s working capital
requirements.


Section 10.        Certain Definitions.


“Acquisition Agreement” means that certain Securities Purchase Agreement, dated
as of October 16, 2009, between the Company, GMAC Inc., GMAC Insurance Holdings
Inc. and Motors Insurance Corporation, as amended from time to time.

 
- 15 -

--------------------------------------------------------------------------------

 


“Affiliate” shall mean, with respect to any Person (the “First Person”), any
other Person directly or indirectly controlling, controlled by or under direct
or indirect common control with the First Person.  For purposes of this
definition, “control” means, as applied to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


“Associate” shall mean with respect to a Person (a) any Person who is a director
or directly or indirectly the beneficial owner of at least 10% of the then
outstanding capital stock or other equity securities of the First Person and (b)
any Person of which the First Person or an Affiliate of the First Person shall,
directly or indirectly, either beneficially own at least 10% of the then
outstanding equity securities or constitute at least a l0% equity participant.


“Board” means the Company’s Board of Directors as the same may be constituted
from time to time.


“Business” means the “Motor Club Business,” the “Personal Lines Business,” the
“Commercial Auto Business” and any other business the Company enters into with
Unanimous Board Consent.  For purposes of this definition, (i) “Motor Club
Business” means the business of soliciting, marketing or selling to automobile
owners and consumers roadside assistance services, including without limitation
towing, emergency fuel or flat tire assistance or repair and ancillary
travel-related benefits including, without limitation, travel planning and
member discounts, on a stand-alone basis in the United States, (ii) “Personal
Lines Business” means the business of soliciting, marketing, selling,
underwriting or servicing private passenger auto liability and private passenger
auto physical damage insurance in the United States, (iii) “Commercial Auto
Business” means the business of soliciting, marketing, selling, underwriting or
servicing commercial auto liability and auto physical damage insurance for
businesses and individuals, for vehicles used for business purposes, sold
through independent agents in the United States.


“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
as amended and/or restated from time to time.


“Common Stock” means the shares of Common Stock, $0.01 par value per share, of
the Company.


“Company” has the meaning set forth in the preamble to this Agreement.


“Company Securities” means (i) any shares of Common Stock and Preferred Stock
purchased or otherwise acquired by any stockholder (including without limitation
the Incentive Common Stock), and (ii) any equity securities issued or issuable
directly or indirectly with respect to any of the shares of Common Stock and
Preferred Stock referred to in clause (i) above by way of a dividend or split or
exchange or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization.  As to any particular Company
Securities, such securities shall cease to be Company Securities when they have
been disposed of in a Public Sale or repurchased by the Company or a Subsidiary.

 
- 16 -

--------------------------------------------------------------------------------

 


“Consents” means all filings, notices, licenses, consents, authorizations,
accreditations, waivers, approvals and the like.


“Incentive Common Stock” means Common Stock or securities that are directly or
indirectly exercisable for, convertible into or exchangeable for shares of
Common Stock heretofore or hereafter issued to any employees of or consultants
or service providers to the Company pursuant to any incentive stock plan or
other form of incentive compensation arrangement approved by the Board,
including shares of Common Stock issued subject to a stock restriction agreement
between the Company and such employee or consultant.


"Independent Third Party" means, immediately prior to the contemplated
transaction, any Person which (i) does not own in excess of 5% of the Company
Securities outstanding at such time, assuming the issuance of Common Stock
pursuant to the exercise, conversion or exchange of all outstanding securities
exercisable, convertible or exchangeable for Common Stock, and (ii) is not an
Affiliate of any such owner.


“Investor” and “Investors” means MKG, AFSI and their respective Transferees that
become a party to this Agreement in accordance with Section 3.


“IPO” means the initial sale pursuant to an underwritten registration statement
filed under the Securities Act of any equity securities of the Company, whether
by the Company or any holder of equity securities of the Company.


“Liens” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any sale of
receivables with recourse against the Company, any Subsidiary or any Affiliate,
any filing or agreement to file a financing statement as debtor under the
Uniform Commercial Code or any similar statute other than to reflect ownership
by a third party of property leased to the Company or any Subsidiaries under a
lease which is not in the nature of a conditional sale or title retention
agreement, or any subordination arrangement in favor of another Person (other
than any subordination arising in the ordinary course of business)).


“Majority Investors” means those Investors holding in excess of 50% of the
issued and outstanding Company Securities held by the Investors as a group.


“New Securities” means any shares of capital stock or securities convertible
into or exercisable or exchangeable for shares of capital stock, whether now
authorized or not; provided, however, that “New Securities” does not include (i)
securities offered to the public pursuant to a registration statement filed
under the Securities Act in connection with a Public Sale; (ii) securities
issued in consideration of an acquisition of another Person or business by the
Company by merger, consolidation, amalgamation, exchange of shares, the purchase
of substantially all of the assets or otherwise that has been approved by
Unanimous Board Approval; (iii) Incentive Common Stock; (iv) equity securities
issued to the holders of a class of equity securities upon any stock split,
stock dividend, combination or other similar event with respect to such class of
equity securities; (v) Company Securities issued pursuant to the Purchase
Agreement; (vi) securities issued as part of a sale of the Company’s or a
Subsidiaries’ debt obligations to a bank or commercial finance company or in a
registered public sale or sale pursuant to Rule 144A under the Securities Act or
otherwise issued to lenders as part of a bank or credit financing; and (vii)
shares of capital stock issued on conversion, exercise or exchange of securities
issued in compliance with or pursuant to the preemptive rights provided for in
Section 6.

 
- 17 -

--------------------------------------------------------------------------------

 


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Preferred Shares” means the shares of Series A Preferred Stock, $0.01 per value
per share, of the Company.


“Public Sale” means any sale of securities registered pursuant to a registration
statement under the Securities Act or pursuant to the provisions of Rule 144 or
Rule 145 adopted under the Securities Act or any substantially equivalent sale
made in compliance with successor provisions of the federal securities laws and
regulations if amended.


“Purchase Agreement” has the meaning given such term in the recitals.


“Qualified Public Offering” means, unless otherwise agreed to by Unanimous Board
Approval, the closing of a sale pursuant to an effective registration statement
under the Securities Act of the Common Stock in a firmly underwritten registered
public offering in which (i) the aggregate net proceeds to the Company (after
deducting Selling Expenses) equal or exceed $50,000,000, (ii) the offering price
per share of Common Stock to the public (before deducting Selling Expenses)
reflects a valuation of the Company (which for these purposes shall be equal to
the per share price to the public of the Company’s Common Stock in the public
offering multiplied by the number of shares of Common Stock outstanding as of
consummation of such offering, calculated on a fully diluted basis) at an amount
that equals or exceeds three (3) times the aggregate amount of the Investors’
invested capital to the date of the consummation of such offering, and (iii) the
Common Stock is listed on a nationally recognized U.S. stock exchange or the
Nasdaq National Market.


“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof among the Company and the Stockholders, as the same may be
amended from time to time.


“Regulatory Authority” means a state or federal regulatory authority,
governmental department, agency, commission, board, tribunal, bureau,
governmental instrumentality, or court, judiciary or administrative authority
with jurisdiction of the Business and/or the Company and any Subsidiary.


“Related Agreements” means the Purchase Agreement, Registration Rights Agreement
and the Certificate of Incorporation.

 
- 18 -

--------------------------------------------------------------------------------

 


“Sale of the Company” shall mean a single transaction or group of related
transactions (other than transactions permitted by Section 1(c) or the issuance
of additional equity securities in a primary public or private offering for the
account of the Company) between the Company and/or the Stockholders and one or
more Independent Third Parties pursuant to which such Person or Persons
(A) acquire capital stock of the Company possessing the voting power to elect a
majority of the Board of Directors, (B) consummate a merger or consolidation as
a result of which the Stockholders who own Company Securities and/or other
voting securities prior to such transaction(s) shall own less than 50% of the
voting securities of the surviving Person or its parent or (C) acquire (by sale,
merger, consolidation or similar event) all or substantially all of the
Company’s assets (determined on a consolidated basis) including by way of a
transfer of shares or substantially all of the assets of its Subsidiaries.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Selling Expenses” means all underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to the Common Stock in an underwritten
public offering.


“Specified Investors” means the Investors that have the authority to designate a
Director pursuant to Section 4(a)(ii) of this Agreement.


“Subsidiary” means any Person of which the Company (now or hereafter) shall at
the time own, directly or indirectly through a Subsidiary, at least a majority
of the outstanding voting securities..


“Unanimous Board Approval” means the vote or written consent of all three
members of the Board.


Section 11.       Amendment and Waiver.  The rights and obligations of the
Company and all other parties hereto under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely) or amended if and
only if such waiver or amendment is consented to in writing by the Company and
by each of the Specified Investors; provided, however, that if any amendment
would materially and adversely affect the rights of one or more Stockholders
(the “Adversely Affected Holder”) in a way that is materially different from the
manner in which such specifically enumerated right or obligation is changed with
respect to other Stockholders, such amendment shall not be effective as to any
Adversely Affected Holder unless consented to by a majority in interest of the
Adversely Affected Holders measured by their relative holdings of Company
Securities, as the case may be.  Each Stockholder shall be bound by any
amendment or waiver affected in accordance with this Section, whether or not
such Stockholder has consented to such amendment or waiver.  Upon the
effectuation of each such waiver or amendment, the Company shall promptly give
written notice thereof to the Stockholders who have not previously consented
thereto in writing.

 
- 19 -

--------------------------------------------------------------------------------

 


Section 12.        Representations and Warranties of the Stockholders.  Each
Stockholder represents and warrants (as to itself but not as to any other party)
upon becoming a party hereto as follows:


(a)           Investment Intent; Sophisticated Investor.  Such Stockholder (A)
is acquiring the Company Securities for purposes of investment and without a
view toward distribution thereof in violation of applicable securities laws, (B)
is an accredited investor for purposes of applicable U.S. federal and state
securities laws and regulations, (C) acknowledges that the Company Securities
have not been registered under the Securities Act or applicable state securities
laws and may not be transferred absent such registration or the availability of
an exemption from registration and (D) acknowledges that the Company Securities
are speculative and illiquid, and such Stockholder is in a position to bear the
risks associated therewith; provided that nothing contained in this Section 12
shall prevent any Stockholder or its direct or indirect transferee from
transferring such securities in compliance with Rule 144 of the Securities Act
and in accordance with the provisions of the Registration Rights Agreement and
this Agreement.


(b)           No Broker’s or Finder’s Fees.  Such Stockholder is not obligated
to pay any broker’s or finder’s fees in connection with the consummation of the
transactions contemplated by the Purchase Agreement by reason of any arrangement
made by the Stockholder or any of its affiliates.


(c)           Authorization; No Breach.  The execution, delivery and performance
of this Agreement and the other Related Agreements to which such Stockholder is
a party have been duly authorized by or on behalf of such Stockholder.  This
Agreement and each Related Agreement to which such Stockholder is a party
constitutes a valid and binding obligation of such Stockholder, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, liquidation,
reorganization, moratorium, fraudulent transfer, or other similar laws affecting
creditor’s rights generally from time to time in effect and subject, as to
enforceability, to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.  The execution
and delivery by such Stockholder of this Agreement and each Related Agreement to
which it is a party, and the fulfillment of and compliance with the respective
terms hereof and thereof by such Stockholder, do not and will not (a) conflict
with or result in a breach of the terms, conditions or provisions of, (b) result
in a violation of, or (c) require any Consent that has not been obtained or made
of, from, with or to, any Person pursuant to, the constituent documents of such
Stockholder, or any material agreement, instrument or other documents, or any
applicable material requirement of law to which such Stockholder or any
Affiliate or Associate is bound or to which any of such Persons or its assets is
subject.


(d)           Record Owner; Proxy.  Such Stockholder (i) is the record owner of
the number of Company Securities set forth opposite its name on Schedule A
attached hereto and (ii) is not a party to any proxy, voting trust or other
agreement which is inconsistent with, conflicts with or violates any provision
of this Agreement.  No holder of Company Securities shall grant any proxy or
become party to any voting trust or other agreement which is inconsistent with,
conflicts with or violates any provision of this Agreement.

 
- 20 -

--------------------------------------------------------------------------------

 


(e)           Confidentiality.  Each Stockholder agrees to maintain the
confidentiality of the Company’s confidential and proprietary information.  The
provisions of this Section 12 (e) shall not be construed to prevent the
Investors from disclosing any such information (i) that has become publicly
available, (ii) has been independently developed by the Investor without
violating its obligations hereunder, (iii) as part of the Investor’s normal
reporting, monitoring or review procedures or in connection with normal
marketing, informational or reporting activities or to their auditors,
attorneys, or other agents or (iv) as is required to be disclosed by order of a
court of competent jurisdiction, administrative agency of governmental body or
by subpoena or summons or by law, rule or regulation or otherwise in connection
with any legal process or administrative proceeding.


Section 13.        Representations and Warranties of the Company.  The Company
represents and warrants to each Stockholder upon such Stockholder becoming a
party hereto as follows:


(a)           No Broker’s or Finder’s Fees.  The Company is not obligated to pay
any broker’s or finder’s fees in connection with the consummation of the
transactions contemplated by the Purchase Agreement by reason of any arrangement
made by the Company or any of its Affiliates.


(b)           Authorization; No Breach.  The execution, delivery and performance
of this Agreement and the other Related Agreements to which the Company is a
party have been duly authorized by or on behalf of the Company.  This Agreement
and each Related Agreement to which the Company is a party constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, liquidation, reorganization,
moratorium, fraudulent transfer, or other similar laws affecting creditor’s
rights generally from time to time in effect and subject, as to enforceability,
to general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.  The execution and delivery by
the Company of this Agreement and each Related Agreement to which it is a party,
and the fulfillment of and compliance with the respective terms hereof and
thereof by the Company, do not and will not (a) conflict with or result in a
breach of the terms, conditions or provisions of, (b) result in a violation of,
or, (c) require any Consent that has not been obtained or made of, from, with or
to, any Person pursuant to, the constituent documents of the Company, or any
agreement, instrument or other document, or any applicable material requirement
of law, including the requirements of any Regulatory Authority, to which the
Company or any of its Affiliates or Associates is bound or to which any of such
Persons or its assets is subject.


Section 14.        Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had not been contained herein.

 
- 21 -

--------------------------------------------------------------------------------

 


Section 15.        Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and permitted assigns and the Stockholders and any
subsequent holders of Company Securities and the respective successors and
permitted assigns of each of them, so long as they hold Company Securities.  The
Company may not assign any of its obligations under this Agreement (other than
in connection with a Sale of the Company permitted by other sections of this
Agreement) without the written consent of each of the Specified Investors.


Section 16.        Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts and by the parties hereto on separate
counterparts and each counterpart, when so executed and delivered, shall be an
original, and all such counterparts shall together constitute one and the same
instrument.  Signatures sent by telecopy shall constitute original signatures.


Section 17.        Remedies.  Each party to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.  The parties hereto agree and acknowledge
that money damages would not be an adequate remedy for any breach of the
provisions of this Agreement and that the Company or any Stockholder may in its
sole discretion apply to any court of law or equity or competent jurisdiction
for specific performance and/or injunctive relief (without posting a bond or
other security) in order to enforce or prevent any violation of the provisions
of this Agreement.


Section 18.       Notices.  Any notice provided for in this Agreement shall be
in writing and shall be either personally delivered, or sent by reputable
overnight courier service (charges prepaid) or sent by telecopy to the Company
at the address set forth below and to any other recipient at the address
indicated on Schedule A attached hereto or at such address or to the attention
of such other Person as the recipient party has specified by prior written
notice to the sending party, or by electronic transmission to the Email address
set forth below.  Notices shall be deemed to have been given hereunder when
delivered personally, when answer back is confirmed and sent by telecopy, and
one day after deposit with a reputable overnight courier service.


(i)
If to the Company to:



American Capital Acquisition Corporation
59 Maiden Lane
New York, New York 10038
Attn:  Barry Karfunkel
Tel: 646-458-7962
Fax: 212-220-7130
Email:
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(ii)
If to the Investors to:



Michael Karfunkel, Trustee
Michael Karfunkel 2005 G.R.A.T.
59 Maiden Lane, 6th Floor
New York, New York 10038
Tel: 646-458-7962
Fax: 212-220-7130
Email:


Stephen Ungar
General Counsel
AmTrust Financial Services, Inc.
59 Maiden Lane, 6th Floor
New York, New York 10038
Tel: 646.458.7913
Fax: 212.220.7130
Email: sungar@amtrustgroup.com


With a concurrent copy, which shall not constitute notice, to:


Geoffrey Etherington
Edwards Angell Palmer & Dodge LLP
750 Lexington Avenue
New York, NY 10022
Phone:  212.912.2740
Fax:     212.308.4844
Email: getherington@eapdlaw.com


Spiro Bantis
London Fischer LLP
59 Maiden Lane, 41st Floor
New York, NY 10038
Phone: 212-972-1000
Fax:           212-972-1030
Email: SBantis@londonfischer.com


Section 19.       Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of
Delaware.  Any dispute relating thereto shall be heard in the state or federal
courts of Delaware.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
Section 20.        Consent to Jurisdiction.

(a)           THE PARTIES HERETO HEREBY AGREE TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS IN AND OF THE STATE OF NEW YORK AND TO JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND TO
THE COURTS TO WHICH AN APPEAL OF THE DECISIONS OF SUCH COURTS MAY BE TAKEN FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN
AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING
TO ENFORCE ANY ARBITRAL DECISION OR AWARD.


(b)           EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY
SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN
THE COURTS OF NEW YORK AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO
RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS ARTICLE VI OR TO CHALLENGE
OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE
PROVISIONS HEREOF.


(c)           EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS.  IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 18.


Section 21.        Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT.


Section 22.        Descriptive Headings; Interpretation.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.  Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof
and, if applicable, hereof.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified herein, the term “or” has the inclusive
meaning represented by the term “and/or” and the term “including” is not
limiting.  All references as to “Sections,” “Subsections,” “Articles,”
“Schedules” and “Exhibits” shall be to Section, Subsections, Articles, Schedules
and Exhibits, respectively, of this Agreement unless otherwise specifically
provided.


Section 23.        No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and the Related
Agreements.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement and the Related Agreements shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement and any Related Agreement.

 
- 24 -

--------------------------------------------------------------------------------

 


Section 24.       Conflicting Certificate of Incorporation or By-Law
Provisions.  Each Stockholder shall vote its Company Securities, and shall take
all actions necessary, to ensure that the Company's Certificate of Incorporation
and by-Laws do not, from time to time, conflict with the provisions of this
Agreement.


Section 25.        No Third Party Beneficiaries.  This Agreement is not intended
to confer any rights or remedies upon any Person other than the parties hereto
and their successors and permitted assigns.


Section 26.        Termination of Restrictions on Public Sale.  A recipient of
Company Securities in a Public Sale shall not be bound by the terms of this
Agreement.


Section 27.        Complete Agreement.  This Agreement and the Related
Agreements embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.


[The rest of this page is left blank intentionally.]

 
- 25 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.



 
COMPANY:
     
AMERICAN CAPITAL ACQUISITION CORPORATION
     
By:
/S/ BARRY KARFUNKEL
   
Name:  BARRY KARFUNKEL
   
Title: PRESIDENT
     
INVESTORS:
     
THE MICHAEL KARFUNKEL 2005 GRANTOR RETAINED ANNUITY TRUST
     
By:
/S/ MICHAEL KARFUNKEL
   
Name:  MICHAEL KARFUNKEL
   
Title: TRUSTEE
     
AMTRUST FINANCIAL SERVICES, INC.
     
By:
/S/ BARRY ZYSKIND
   
Name:  BARRY ZYSKIND
   
Title: CHIEF EXECUTIVE OFFICER

 
[Signature Page to ACAC Stockholders Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


COMPANY SECURITIES


INVESTOR
 
COMMON SHARES
 
PREFERRED SHARES
Michael Karfunkel, Trustee
 
3
 
0
The Michael Karfunkel 2005 G.R.A.T
       
59 Maiden Lane, 6th Floor
       
New York, New York 10038
       
Tel: 646-458-7962
       
Fax: 212-220-7130
       
Email:
                 
AmTrust Financial Services, Inc.
 
1
 
0
59 Maiden Lane, 6th Floor
       
New York, NY  10038
       
Phone:  212.220.7120
       
Fax:     212.220.7130
       
Tel: 646-458-7962
       
Fax: 212-220-7130
       
Email: sungar@amtrustgroup.com
  
 
  
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


FORM OF JOINDER AGREEMENT


Joinder Agreement


By its execution and delivery of this Joinder Agreement, the undersigned party
hereby joins in and agrees to be bound by the terms and conditions of the
Stockholders Agreement dated as of October ___, 2009 (as amended from time to
time, the “Stockholders Agreement”) by and among American Capital Acquisition
Corporation, a Delaware corporation, and the parties named therein [as an
“Investor”][as a “Stockholder”] under and as defined in the Stockholders
Agreement.



 
Additional Party
     
By:
  
 
Address:
  
 
   
     
Date:
    



* * * *


Agreed on ____________________, 20__.


AMERICAN CAPITAL ACQUISITION CORPORATION


By: /S/ BARRY KARFUNKEL
 Authorized Signatory

 
 

--------------------------------------------------------------------------------

 